Dent, Judge:
I concur in the conclusion reached, but not in the opinion of Judge English, in its entirety. In the case of Pittsburg, C. & St. L. Ry. Co. v. Board of Public Works, 28 W. Va. 264, it was held: “(1) The action of the circuit court in supervising the decision of the board of public works as to the assessment and valuation of railroad property for taxation under the provisions of chapter 52, Acts 1883, is merely administrative, and not judicial; the court acting in such case as an appellate assessment or tax tribunal, and exercising powers distinct from those belonging to it as a court or judicial tribunal, in the legal sense of the *674term. (2) Under our Constitution, the Supreme Court of Appeals of the state has no power to review by writ of error or appeal the decisions or orders of inferior tribunals, officers, or boards, as to matters which are simply administrative, executive, or legislative, and not strictly judicial, in their nature, except where such power may be expressly conferred by the Constitution. (3) This Court has no jurisdiction to review by writ of error a decision of the circuit court correcting an order of the board of public works assessing and fixing the value of railroad property for taxation.” This should be received and regarded as the settled law of this state. This law was apparently departed from in the case of Bank of Bramwell v. Mercer Co. Ct., 36 W. Va. 341 (15 S. E. 78) but it is not mentioned in the syllabus; and the judgment of the circuit court was affirmed, which was equivalent, in effect, to the denial of the jurisdiction of the Court. What, therefore, is said about it in the opinion must be regarded as the mere obiter dictum, of one member of the court. In the case of U. S. Coal, Iron Manuf’g Co. v. Randolph Co. Ct., 38 W. Va. 201 (18 S. E. 566) the question of jurisdiction was not raised or considered, and the Court simply held that the leases involved were not proper subjects for taxation under the law. In the case of Mackin v. County Ct., 38 W. Va. 338 (18 S. E. 632) the question of jurisdiction was raised, but not settled; the case being dismissed for the reason that the county court was not a proper party, nor entitled to a writ of error. Judge Brannon, however, in no uncertain terms, held that this Court has no constitutional right, by writ of error, to review the decision of the circuit court while acting as a mere assessment tribunal. In the case of Railway Co. v. Paull, 39 W. Va. 142 (19 S. E. 551) the constitutional right of the legislature to impose on the circuit court the duty of acting as an appellate assessment tribunal was involved; and this Court decided in favor of legislative authority, and awarded a mandamus to compel the circuit court to exercise a jurisdiction it was refusing.
It is perfectly consonant with reason and authority that where the circuit court is acting in the capacity of a mere appellate ministerial assessment tribunal, in ascertaining *675the true values of property for the purposes of taxation, its judgment is final, and cannot be reviewed by this Court-But it must ever be kept in mind that the circuit courtis a tribunal of dual capacity. As a court, strictly speaking, it is a branch of thejudicial department of the state engaged in determining legal controversies, and, as an appellate assessment tribunal, engaged in settling the values of property for taxation; in other words, discharging the duties of an assessor, judicial in their nature, and yet not appertaining or belonging to the judicial department. By reason of its double jurisdiction, its duties have become so intermingled that it is sometimes impossible for it to discharge its duties as an assessment tribunal without at the same time performing duties which belong to it strictly as a judicial tribunal. When acting as a mere assessment tribunal, in ascertaining the true value of property for the purposes of taxation, as matters incident thereto it can be called on to, and must, determine whether the property in controversy is the proper subject of taxation, whether the law under which it is proposed to be taxed is constitutional, and whether the inferior assessors are proceeding to tax it in the manner required by law. These incidental questions the owner of the property would have the right to have determined by bill of injunction to the tax levied, or by some other proper remedy to bring them to the attention of the same court in which his appeal is already pending. Is it then the duty of the court to refuse to determine these questions other than as a mere assessor, and put him to the expense and the legal farce of applying to the court by a different remedy to secure the reconsideration and reversal of its action when acting as an assessor? If the circuit court acted in amere ministerial manner, as an assessor, in disregarding a law as unconstitutional, it could be compelled by mandamus to carry out the law strictly, —even by mandamus from itself as a court. No such absurdity was ever contemplated by the law or the Constitution. Therefore it seems plain that it was the intention of the legislature, when it imposed upon the circuit court the duty of acting as an appellate assessment tribunal, to also empower it, in its judicial capacity, to determine and set-*676tie finally all snob matters of judicial cognizance touching the matter of assessment as might be brought to its attention, as a court, in any other form of legal procedure, and thus at once secure the end of the litigation as well as of the assessment. Such being the law, a writ of error would properly lie to the judgment of the circuit court as to any question incidentally determined by it in assessment cases which might be brought to its attention as a court, strictly speaking, in any other manner of legal procedure, without first requiring the parties in interest to adopt such other mode of proceedure to question the legality of the decision of the circuit court before applying to this Court to have the same reviewed.
In Ordr. Const. Leg. 423, it is said : “The construction given to the statute of a state by the highest judicial tribunal of such state is regarded as part of the statute, and is as binding upon the courts as the original text. This necessity of surrendering the rectification of civil rights and remedies to courts, as equitable administrators of the will of the legislature, has been recognized and practiced in England from the earliest times.” “Instead of the legislature framing new provisions as occasion has required,” says Mr. Dwarries, “ it has been left to able judges to invade its province, and to arrogate to themselves the lofty privilege of correcting abuses and introducing improvements. It certainly is a remarkable fact that the jurisdiction or method of proceeding in all our superiorcourts will be discovered, on inquiry, tobe founded on usurpation, and sustained by fiction.” The courts on the fiction that the common-law does so, always supply a remedy where there is a right. However this may be, it is undoubtedly true that it is the duty of the courts, in construing a legislative enactment, to provide, through ethical rules, founded on natural justice, for the unforseen effects of such enactment on the rights of the public and individuals. In giving an appeal from the assessor to the county court, and from thence to the circuit court, in cases of erroneous assessments it probably never occurred to the legislative mind to consider the effect that might result to the state or individuals from the judicial decision of matters incidental to such as*677sessment by the circuit court being a court of record of general judicial powers. If so, it might have limited the court’s inquiry on such appeals to the ascertainment of the true value of the property for assessment purposes.
An assessor has no authority to decide an act unconstitutional, nor disobey it in any particular, and if he does so his action can be controlled by mandamus. State v. Buchanan, 24 W. Va. 376, 385. Nor has the county court such right, as an assessment tribunal. Then, if we limit the authority of the circuit court, in assessment appeals, to that of an assessment tribunal or assessor, as expressed in the the case of Mackin v. County Court, 38 W. Va. 346 (18 S. E. 632) such court would have no right, on the hearing of such appeals, to pass on the constutionality of an act of the legislature, or do anything other than what the assess- or or the county court would have right to do. And if it did so, and held an act unconstitutional, it could be proceeded against by mandamus to compel it to obey the law, by prohibition to prevent it from exceeding its jurisdiction, or, being a court of record, by writ of error to ascertain whether it erroneously' assumed jurisdiction of matters over which it, as a court of record, had no jurisdiction.
There can be no question but what a writ of error would lie to the judgment of the court, for the purpose of ascertaining whether it was erroneously exceeding its jurisdiction as a judicial court, in taking cognizance and disposing of a ease, in a judicial capacity, which it only' had the right to hear as an assessment tribunal, if it was possible or intended by’the legislature that it should keep its judicial and ministerial functions entirely' separate and distinct. So that it, as a judicial body', could compel itself, as a ministerial tribunal, to obey an act which it, as such ministerial tribunal, was disposed to disregard—-an absurdity', as heretofore shown.
The conclusion is therefore reasonable and certain that, when the legislature imposes on a judicial body the duties of a ministerial tribunal, it does not intend that in the performance of such ministerial duties it shall allow its judicial functions to rest in abeyance, but it does intend that it shall fully decide, and settle finally, all judicial questions *678that the controversy may present, without dismissing the parties to another court, or to a different form of legal procedure in the same court. So that the circuit court hears and determines a matter of erroneous assessment, in its dual capacity and appellate character, as fully and completely in all respects as it could possibly do in any and all forms of legal procedure in which the same question could be presented for its consideration and decision. While constituted an assessment tribunal, it is not required to divest itself of its judicial character, but it gives complete relief according to the nature of the controversy.
In the case under consideration the court not only acted as an assessment tribunal, and a judicial forum, but, disregarding the plainly constitutional enactments of the legislature, proceeded to enact and carry into execution a law of its own, not found in the Code. If section 68, chapter 29, Code, is unconstitutional, then there is no provision for the assessment of toll bridges and ferries, as they can not be deemed to be real estate, within the meaning of the assessment laws. They are public highways, intended for the public use. But, being costly and expensive, individuals who assume the duty of the public in constructing and preparing them for public use are permitted, as a remuneration for their services and capital invested, to collect tolls from the public for their use. This is a privilege and franchise they enjoy, as against the public, and which, under article X, s. 1, Const., the legislature has the right to tax. As to the capital invested in the bridge, or the bridge itself, being real estate, no taxes are levied. To ascertain the value of the franchise and privileges, the assessor is directed to make a just estimate of the annual value thereof, and multiply it by ten, thus allowing the bridge company to reap an annual harvest of ten per cent, on the assessed value of its investment. In ten years its income would equal the assessed value. The company prefers it to do so in five years. This is a question that addresses itself to the legislature solely. If the company wants its percentage of increase, compared with its assessed value, made twenty instead of ten per cent., the proper place is to apply to the legislature, and not to the courts, so that all similar prop*679erty in the state may be assessed alike. This will produce the uniformity required by the Constitution. If assessed as real estate, ten times the annual rental would be a fair assessment. At least, it would be an indication of its fair market value, as at the present time few investments are paying ten per cent. But this is obiter.
The law is constitutional, and the circuit court erred in disregarding it. What remedy, then, has the state, county and district,whose interests are involved? Shall it be by mandamus f It lies if the court was merely acting as an assessment tribunal. Shall it be by prohibition ? Amere assessment tribunal can not entertain questions of constitutional law. Shall it be by writ of error? A judicial body, in itsjudicial capacity, can not entertain an appeal in an assessment controversy, and hold the act under which the assessment was made unconstitutional, unless authorized so to do by law. And if the law authorizes it to act in its judicial capacity, and so to determine, its judgment is final and res adjudicata between the parties, and (being a court of record) can only be reviewed by writ of error to this court. And this the law must give, as all other legal remedies are taken away by the adjudication of a competent tribunal. In the case of State v. Buchanan, supra, it is held that an assessor, being a ministerial officer, can not pass on the validity of a statute, but “its constitutionality can only be tested when, in its execution, it operates upon the citizen whose right it is to appeal to the court, and, by the proper proceeding, have it decided whether the property claimed by him as exempt * * * is liable to be assessed. If that court should decide against him, he could then appeal to the supreme court of appeals, which court would either sustain * * * the law or pronounce it unconstitutional.” In Ordr. Const. Leg. 413, 414, in commenting on judicial legislation, by the court, the author says; “The necessity, also, for the exercise of an administrative jurisdiction by them, is further increased through the creation by statute of quasi judicial boards of officers, such as tax assessors, highway, school and excise commissioners, and other similar bodies, whose functions authorize them to act ministerially upon the rights of persons or *680property, according to a judicial discretion attaching itself to their office. It is from the peculiar nature of the functions discharged by such bodies that the duty has devolved upon courts of exercising some supervisory authority over boards of officers possessing their wide and expansive powers. Indeed, but for this they would be wholly irresponsible to any directory power for any abuse of their own. Controlling as they do either the sources of financial support of communities, or the expenditures of their revenues they are liable to err at times in the exercise of an arbitrary discretion which needs to be checked. Experience having everywhere established this fact, it is now well settled that the right of courts, whether intermediate or appellate, to review the acts of such bodies under the common-law writ of certiorari, may be considered as a rule of general practice throughout the United States; for, independently of statute, it is the only method by which the citizen can obtain redress against either illegal taxation, or other forms of encroachment upon his civil rights.” This was held to be the law in the case of People v. Board of Assessors of City of Brooklyn, 39 N. Y. 81; 4 Enc. Pl. & Prac. 115.
As declaratory of this rule of the common-law, section 12, art. VIII, of our Constitution, expressly provides that “the circuit court shall have the supervision and control of all proceedings before justices and other inferior tribunals by mandamus prohibition and certiorariIn the case of Low v. County Ct., 27 W. Va. 785, it is intimated, but not expressly decided, that certiorari was the proper remedy to review the decisions of the county court in assessment cases. There is no question but that it was the proper remedy, by common, statute, and constitutional law; and the only plausible reason why the court hesitated so to decide was the natural modesty of its members, superinduced by fear of committing a blunder. If certiorari was the proper remedy, it became the duty of the circuit court not only to inquire into questions of jurisdiction and irregularity, but all questions of error of fact and law presented in the case, except the ascertainment of the assessable value of the property in controversy. And, if the circuit *681court erred, this Court would review its judgment by writ of error, under section 3, art. VIII, Const. Board v. Hopkins, 19 W. Va. 84.
Now, the question presen!s itself, has the legislature, by granting the right of appeal to the circuit court in assessment controversies, destroyed or taken away the tax-payer’s right to an injunction, and his right to a certiorari, and limited the appellate jurisdiction of this Court? In attempting to facilitate and simplify the remedy of a tax-payer erroneously assessed, has it done him an irretrievable injury ? Or shall it be said that the right of review by cer-tiorari, notwithstanding the right of appeal granted, still remains, and, notwithstanding the final judgment of the circuit court having jurisdiction of and settling legal principles, such judgment may be reviewed by injunction ? Are we to have the anomalous proceeding of three distinct remedies, presenting the same identical questions of law pending in the same court at one time, the decision in one of which cases settles the questions of law finally, in another allows a writ of error to this Court, and in the third allows an appeal ? Is it not better to hold that the appeal granted, while it allows the circuit court the additional ministerial power of fixing the true value of property for the purpose of taxation, is also a substitute for the writ of certio - rari, as it presents the same legal questions, and that a final judgment therein may be reviewed by writ of error to this Court in the same manner, and to the same extent, as though it were a case of certiorari.
The ascertainment of values for assessment purposes is a judicial function, strictly belonging to the legislative or administrative branch of the state government, and not subject to review in this Court; but when an alleged erroneous assessment is carried by appeal into the circuit court, it becomes a quasi civil suit, with all the usual indi-cia thereof, to be heard de novo in such court. And, when it involves the constitutional and legal rights of the state and individuals, the court, in its general judicial capacity, must dispose of them judicially, and not merely ministerially, as such questions come within its constitutional jurisdiction, and as to the disposal of them it cannot be con*682sidered a mere assessor. In the circuit court, as the foreseen or unforeseen effect of constitutional legislation, two jurisdictions are commingled; but this Court separates them, and rejects the one, and takes cognizance of the other, as properly subject to its appellate supervision.
My conclusion, therefore, is that the circuit court, in the full exercise of its constitutional powers in the hearing and determination of appeals in assessment cases, necessarily acts in a dual or twofold capacity, to wit: (1) As an appellate assessment tribunal, representing the administrative branch of the state government, in ascertaining and fixing the true assessable value of the property in controversy; and its judgment, to this extent, is final, and not subject to review. (2) As a judicial court of record, representative of the judicial branch of the state government, in so far as it is called upon to hear and determine questions of legal and constitutional rights as between the state and individuals; and to this extent its judgments are subject to the appellate jurisdiction of this Court by writ of error, and it can not be controlled iu its decision therein by writ of mandamus.
This conclusion renders harmonious and consistent all the former decisions of this Courtin assessment cases, even including the disapproved syllabus properly modified in the case of Low v. County Ct. except that it limits the too broad doctrine enunciated in the case of Pittsburg, C. & St. L. Ry. Co. v. Board of Public Works, to the extent that such opinion ignores the dual character of the circuit court, and permits the imposition upon such court of administrative duties to entirely supersede and divest its judicial functions. And while this conclusion totally refutes the erroneous theory that, because the strictly legislative or administrative functions of ascertaining tax valuations is judicial in its nature, this Court can be converted into an appellate assessment tribunal, it recognizes the proper constitutional powers of this Court, as the supreme head of the judicial branch of our tripartite system in government. May such system, in purity and sanctity, remain perpetual until the governments of man burn as stubble, and, purified as with fire, give place to and become the universal and everlasting kingdom of the living and eternal God.